1.Claims 1. 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the penultimate line, “under pressure” should be changed to -- underpressure— or  –vacuum--
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothe et al 2013/0147072 in view of Japanese Patent 2005-246667 and Shi et al 2006/0037700 essentially for reasons of record as set forth in the previous action with these additional comments.
Applicant has cancelled claims 3, 4 and 8 and placed the limitations thereof into claim 1.  However, it is noted that these claims were rejected in the last office action and the rejection has been maintained.  While Bothe et al may not recognize that the plasma treatment would remove residues from the molds, it is clear that JP -667 does recognize such.  Hence, one of ordinary skill in the art at the time of filing would have understood that the plasma treatment would have been able to fulfill dual functions—ie, (1) to hydrophilize the mold surface, and thereby significantly reduce the adhesion of the lens to be formed on the mold surface as taught at 0011 of Bothe et al and (2) to remove any residues that might possibly exist on the mold surface as taught by JP -667.  In essence, one of ordinary skill in the art would understand that the additional cleaning and drying steps noted at paragraph 0033 of Bothe et al would be eliminated if desired.  If not, then the plasma treatment as taught in JP -667 would provide an additional measure to ensure that all contaminating residues had been removed prior to forming the next lens in the resuable molds.  The method of Bothe et al would have been readily adapted to include an off-gas aspirating step using vacuum as taught by Shi et al.  Note that such is quite conventional in the art and one of ordinary skill would know how to employ a vacuum line in Bothe et al for this well-known functionality.  
3.Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. Applicant suggests that the instant method fulfills the needs of cleaning and drying of the molds as taught in Bothe et al.  However, given the disclosure of JP -667, it is respectfully submitted that one of ordinary skill in the art would realize that the plasma treatment would indeed fulfill such needs.  Hence, this line of argument is not persuasive.  It is further not seen how the stipulation that Bothe et al requires the plasma concentrator to sealingly surround the space between the plasma gun and the mold would obviate employing a vacuum line to aspirate the gases given off during the plasma treatment.  While applicant continues to suggest that the combination as applied would render the prior art as being unsatisfactory for its intended use, it is respectfully submitted that such is not the case at all.  Rather, one of ordinary skill would realize that the plasma treatment of Bothe et al would have been used for two purposes—ie, not just the one taught in Bothe et al—and further, that such a realization would not have rendered either—or any of---- the references as unsuitable for the purpose.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /MATHIEU D VARGOT/ Primary Examiner, Art Unit 1742